Case 1:20-mj-02579-TMD Document 1 Filed 10/09/20 Page 1 of 1


                                                                 x FILED ___ ENTERED
                                                               ____
                                                               ____ LOGGED _____ RECEIVED

                                                               10:18 am, Oct 09 2020
                                                               AT BALTIMORE
                                                               CLERK, U.S. DISTRICRT COURT
                                                               DISTRICT OF MARYLAND
                                                               BY crp
                                                                  ______________Deputy
                                          1:20-mj-2579 TMD
